UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                        FILED
                                                                                          OCT 17 2011
Leavon Z. Reeves,                                 )                                 Clerk, U.S. District & Bankruptcy
                                                  )                                Courts for the District of Columbia
               Plaintiff,                         )
                                                  )
        v.                                        )
                                                  )
                                                         Civil Action No.       II 1045
Verizon Corporate Office/Headquarters,            )
                                                  )
                Defendant.                        )

                                    MEMORANDUM OPINION

       This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiff s application and dismiss the complaint for lack

of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an

action "at any time" it determines that subject matter jurisdiction is wanting).

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

       Plaintiff, a District of Columbia resident, alleges that in May 2011, Verizon, based in

New York, New York, claimed that it would credit his account $259.09 for products or services

he never consented to receiving. Plaintiff further alleges that in August 2011, a Verizon

supervisor told plaintiff that he would investigate why the credit had not appeared on his bill, but

as of September 23,2011, plaintiff "is being forced to pay Verizon [$130.37] in order to keep

[his] credit from being severely damaged[] because Verizon is now claiming not to know

anything about [his] credit, , , ," CompI.   ~   6. Plaintiff seeks the promised amount and $100,000



                                                                                                                         3
presumably in punitive damages for alleged "fraud, misrepresentation, and causing mental

anguish against my person." Id. at 3.

        The complaint neither presents a federal question nor provides a basis for diversity

jurisdiction because the amount allegedly owed is well below the minimal jurisdictional amount

and under District of Columbia law, "fraud alone is insufficient to render an award for punitive

damages justifiable; there must be something more." Essroc Cement Corp. v. CTJID. C, Inc.,

740 F. Supp. 2d 131, 147 (D.D.C. 2010); see id. (stating that under local law generally,

" '[p ]unitive damages may be awarded only if it is shown by clear and convincing evidence that

the tort committed by the defendant was aggravated by egregious conduct and a state of mind that

justifies punitive damages.' ") (quoting Chatman v. Lawlor, 831 A.2d 395, 400 (D.C. 2003))

(other citations omitted); Jumara v. State Farm Ins. Co., 555F.3d 873, 877 (3d Cir. 1995) (liThe

allegations on the face of the complaint control the amount in controversy unless it appears 'to a
                                                                                                II




legal certainty the claim is really for less than the jurisdictional amount ... .' ") (quoting Horton

v. Liberty Mut. Ins. Co., 367 U.S. 348, 353 (1961 )) (other citation omitted). A separate Order of

dismissal accompanies this Memorandum Opinion.




DATE: October    /?     ,2011




                                                  2